DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 13 are entitled to a priority date of June 27, 2018. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 – 16 of US Patent No. 11187112. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 5 of US 11187112
A charging system in a pumped thermal energy storage (“PTES”) system, comprising: 

a fluid circuit for circulating a working fluid therethrough and through which the working fluid circulates in use, the fluid circuit comprising: a first heat exchanger; a second heat exchanger; a third heat exchanger; a recuperator; and a compressor, wherein: 







the working fluid enters the second heat exchanger at a first temperature and exits the second heat exchanger at a second temperature, the working fluid splits into a first portion and a second portion after exiting the second heat exchanger at the second temperature and before entering the recuperator; the first portion of the working fluid enters the recuperator from the split at the second temperature and exits at a third temperature; the second portion of the working fluid enters the third heat exchanger from the split at the second temperature and exits the third heat exchanger at a fourth temperature, the first portion of the working fluid and the second portion are combined upon the first portion exiting the recuperator at the third temperature and upon the second portion exiting the third heat exchanger at the fourth temperature; the combined first portion of the working fluid and the second portion of the working fluid enters the compressor at a fifth temperature and a first pressure and exits the compressor at a sixth temperature and a second pressure, and 
the combined first portion of the working fluid and the second portion of the working fluid enters the first heat exchanger from the compressor at the sixth temperature and exits the first heat exchanger at a seventh temperature; and the combined first portion of the working fluid and the second portion of the working fluid enters the recuperator from the first heat exchanger at the seventh temperature and exits at an eighth temperature;

a turbine positioned between the recuperator and the second heat exchanger, the combined first portion of the working fluid and the second portion of the working fluid entering the turbine from the recuperator at the eighth temperature, the turbine for expanding the working fluid to the first temperature and the first pressure;

a high temperature reservoir connected to the first heat exchanger for transferring thermal energy to and from the working fluid; 

a low temperature reservoir connected to the second heat exchanger for transferring thermal energy to and from the working fluid; and 

a heat source connected to the third heat exchanger for transferring thermal energy to and from the working fluid.
A charging system in a pumped thermal energy storage (“PTES”) system, comprising: 

a fluid circuit for circulating a working fluid therethrough, the fluid circuit comprising: a first heat exchanger through which the working fluid circulates in use; a second heat exchanger through which the working fluid circulates in use; a third heat exchanger through which the working fluid circulates in use; a recuperator positioned between the second heat exchanger and the third heat exchanger through which the working fluid circulates in use; and a compressor through which the working fluid circulates in use, 

wherein: the working fluid enters the second heat exchanger at a first temperature and the working fluid exits the second heat exchanger at a second temperature, the working fluid enters the recuperator at the second temperature and the working fluid exits the recuperator at a third temperature, the working fluid enters the third heat exchanger at the third temperature and the working fluid exits the third heat exchanger at a fourth temperature, the working fluid enters the compressor at the fourth temperature and a first pressure, and the working fluid exits the compressor at a fifth temperature and a second pressure, and the working fluid enters the first heat exchanger at the fifth temperature and the working fluid exits the first heat exchanger at a sixth temperature, the sixth temperature being lower than the fifth temperature; 

a turbine positioned between the first heat exchanger and the second heat exchanger, the turbine for expanding the working fluid to the first temperature and the first pressure; 

a high temperature reservoir connected to the first heat exchanger for transferring thermal energy to and from the working fluid; 

a low temperature reservoir connected to the second heat exchanger for transferring thermal energy to and from the working fluid; and 

a heat source connected to the third heat exchanger for transferring thermal energy to and from the working fluid;

the working fluid is split into a first portion and a second portion prior to entering the recuperator.


As seen above, Claim 1 of the US Patent discloses most of the structure of Claim 1 of the present application, with Claim 4 of the US Patent disclosing the splitting feature after exiting the second heat exchanger and prior to entering the recuperator. In other words, Claim 5 of the US Patent anticipates Claim 1 of the present application. 

Although no comparative table is shown for the rest of the claims, they too are anticipated by or obvious over the US Patent – see e.g. method Claim 15 of the US Patent for method Claim 5 of the present application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5, Line 13 recites a recuperator. However, a recuperator has already been introduced, making it unclear whether this refers to the same recuperator previously introduced or a new recuperator. Examiner suggests amending to the recuperator. Any indication of allowable subject matter is based on the interpretation above. 

Claim 5, Lines 8 – 9 recite the second portion enters the third heat exchanger at the second temperature and the third heat exchanger at a fourth temperature. This feature is unclear because there is a word missing. Examiner suggests amending to the second portion enters the third heat exchanger at the second temperature and exits the third heat exchanger at a fourth temperature. Any indication of allowable subject matter is based on the interpretation above.

Claim 5, Lines 10 and 14 recite circulating the first portion of the working fluid through a compressor and circulating the first portion of the working fluid through the first heat exchanger. It is unclear whether applicant intended to recite that only the first portion is circulated through the compressor and the first heat exchanger since this does not appear to be supported in the spec. As per Figure 6 and the other independent claims, the first portion combines with the second portion, and then the combined portion circulates through the compressor and the first heat exchanger. 

Claims 6 – 9 are rejected by virtue of their dependence on Claim 5. 


Allowable Subject Matter

Claims 1 – 4 and 10 – 13 would be allowable upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Claims 5 – 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art fails to teach or suggest the features of the independent claims. The closest prior art includes Reznik and Brunhuber (already of record), who both teach first, second, and third heat exchangers, a compressor, a turbine, and thermal charging/discharging ancillary equipment (e.g. tanks). However, neither of these references teaches a recuperator positioned between the second and third heat exchangers (in the context of the flow inferred in Claims 1, 5, and 10), nor the splitting of the working fluid upstream of the recuperator as recited. Furthermore, even if these structures may be known individually in the art, it would not have been obvious to one of ordinary skill in the art to have modified Reznik or Brunhuber to include such structures without improper hindsight reasoning.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, July 29, 2022